   Case: 1:18-cv-05268 Document #: 66 Filed: 08/12/20 Page 1 of 16 PageID #:299




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

TIFFANY TAYLOR,                                          )
                                                         )
               Plaintiff,                                )      No. 18 C 05268
                                                         )
       v.                                                )
                                                         )      Judge Edmond E. Chang
COUNTRY CLUB HILLS SCHOOL                                )
DISTRICT 160, et al.,                                    )
                                                         )
               Defendants.                               )

                            MEMORANDUM OPINION AND ORDER

       Tiffany Taylor worked as the Executive Secretary for Country Club Hills

School District’s Board of Education. During her tenure as Executive Secretary,

Taylor had several tense interactions with Board members over the use of public

funds by some of the Board members. In 2017, Taylor sent a letter to the District’s

Human Resources Director, complaining that several Board members had subjected

her to abusive treatment. The District fired Taylor the following year. Taylor then

brought this civil rights lawsuit, 42 U.S.C. § 1983, against several defendants: the

District; the Board; the District’s Human Resources Director, Tracy Lett-Foreman;

the Board’s President, Tamara Young; and individual Board members Margo Brown,

Jacqueline Doss, Michael Humphrey, and Barbara Swain. R. 49, Am Compl.1 The

first version of the complaint was dismissed, though without prejudice. R. 48. All of

these Defendants now move to dismiss the Amended Complaint. R. 52, Defs.’ Mot.


       1This Court has subject matter jurisdiction over the federal claims in this case under
28 U.S.C. § 1331. Citations to the record are noted as “R.” followed by the docket number and
the page or paragraph number.
   Case: 1:18-cv-05268 Document #: 66 Filed: 08/12/20 Page 2 of 16 PageID #:300




Dismiss Am. Compl. For the reasons set forth below, the Court dismisses certain

claim with prejudice and calls for supplemental briefing on one aspect of the First

Amendment claims.

                                    I. Background

      For purposes of this motion, the Court accepts as true the allegations in the

Amended Complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007). Taylor started

working for the District as a School Secretary at Meadowview School in 2011. Am.

Compl. ¶ 13. A few years later, in 2014, she became the Executive Secretary to the

Board. Id. In that role, Taylor had several run-ins with certain Board members.

      The first problem happened when Taylor attended a conference of the National

Alliance of Black School Educators in 2015. Am. Compl. ¶ 14. Taylor, Board member

Jacqueline Doss, and others attended a lunch together. Id. Taylor told the lunch

server that they each would need separate checks. Id. Doss objected, insisting that

Superintendent Sandra Thomas should pay for the entire meal. Id. Taylor pushed

back, telling Doss that they each needed to pay for their own lunch from their

individually allocated funds. Id.

      Later, in the summer of 2016, former Board member Monique Thurman made

Taylor aware of a conversation between Thurman and Doss in which Doss raised the

possibility of removing Taylor from her job. Am. Compl. ¶ 15. Thurman told Taylor

that Doss believed Taylor was “too involved in District affairs.” Id. That was followed

by another conflict in October 2016. At a public meeting, Doss asked Taylor—in front




                                          2
   Case: 1:18-cv-05268 Document #: 66 Filed: 08/12/20 Page 3 of 16 PageID #:301




of other people—about Taylor’s salary, announcing that Doss wanted to determine

how much the District would save if Taylor’s position were eliminated. Id. ¶ 16.

       After that run-in, during the next month (so late 2016), Doss e-mailed Taylor,

asking to meet for lunch. Am. Compl. ¶ 17. Taylor was hesitant because of the

previous tension between them and asked that Superintendent Thomas join. Id. Doss

replied that if Thomas were to attend, then Thomas would have to pay for lunch. Id.

       Fast forward a few months: in June 2017, Board President Tamara Young

informed Taylor that Doss was upset that Taylor had raised concerns about how the

Board members spent money. Id. ¶ 18. Taylor responded that she treated Board

members politely, but nonetheless “that it was [Taylor’s] job to monitor the Board’s

budget.” Id.

       A few months later, in September 2017, Taylor wrote a letter to Tracy Lett-

Foreman, the District’s Director of Human Resources. Am. Compl. ¶ 19. The letter

asserted that multiple Board members were abusing their powers. Id.; see also Defs.’

Mot. Dismiss Am. Compl. Exh A, 9/6/17 Letter at 1.2 The letter also alleged that

Taylor and other employees had suffered verbal abuse and bullying from Board

members. Defs.’ Mot. Dismiss Am. Compl., Exh. A. Separate from the letter, Taylor




       2A district court can consider documents attached to a motion to dismiss as part of the
pleadings “if they are referred to in the plaintiff’s complaint and are central to [the] claim.”
Mueller v. Apple Leisure Corp., 880 F.3d 890, 895 (7th Cir. 2018) (quoting 188 LLC v. Trinity
Indus., Inc., 300 F.3d 730, 735 (7th Cir. 2002)). Here, the Defendants attached a copy of
Taylor’s September 6, 2017 letter to their motion. See Defs.’ Mot. Dismiss Am. Compl., Exh.
A, 9/6/17 Letter. Taylor does not dispute that the letter is authentic, that it is central to her
First Amendment claim, and that the Court can consider it as part of the pleadings. So the
Court considers the letter without converting the dismissal motion into a summary judgment
motion.


                                               3
   Case: 1:18-cv-05268 Document #: 66 Filed: 08/12/20 Page 4 of 16 PageID #:302




asserts that Thomas, former Assistant Superintendent Tawanda Lawrence, and

Interim Superintendent Griff Powell, along with two other Board members, were also

aware of the “abuses.” Am. Compl. ¶ 20.3

       Twice in late 2017, Powell informed Taylor that the Board was considering

removing Taylor from her position. Am. Compl. ¶¶ 21-23. When Taylor discussed her

position with Human Resources Director Lett-Foreman, Lett-Foreman told Taylor

that members of the Board felt that Taylor was “rude” and not “gracious” enough, and

that Taylor was being “retaliatory” by remarking on how Board members spent public

funds. Id. ¶ 24.

       Taylor also alleges that Lett-Foreman owned a “District sweater” (presumably

a sweater with a District logo or writing) like the other Board members did. Id. ¶ 25.

Taylor alleges that, in January 2018, Lett-Foreman told the District bookkeeper that,

if Board members asked about the sweater, Lett-Foreman would “tell the Board that

[Taylor] ordered the sweater on her own, knowing that would be a lie.” Id.4


       3The  Amended Complaint is ambiguous as to other Board members’ awareness of the
“abuses.” Paragraph 19 discusses the September 6, 2017 letter, in which Taylor allegedly
described how “multiple members of the Board were abusing their powers and had subjected
her and other employees to abusive and bullying treatment.” Am. Compl. ¶ 19. In the next
paragraph, Taylor alleged that “in addition to Lett-Foreman, Thomas, former Assistant
Superintendent Tawanda Lawrence, Interim Superintendent Dr. Griff E. Powell (“Powell”)
and two former Board members were aware of the abuses.” Id. ¶ 20. Taking these two
paragraphs together, it is not clear how the other Board members became aware of the
“abuses.” It is also not clear if they were aware of the alleged abuse of public funds and the
abusive treatment of employees, or merely one type of “abuse.”
       4The nature of what is being alleged here is ambiguous. It is not clear, for example,

whether the Amended Complaint is suggesting that Lett-Foreman planned to cover up her
own misuse of Board funds by claiming that Taylor had purchased the sweater for her
through proper channels, or, alternatively, that Lett-Foreman was intimating that Taylor
herself had misused Board funds by purchasing Lett-Foreman’s sweater. Either way, Taylor
alleges that Lett-Foreman was planning to “lie” about something relating to use of public
funds. Am. Compl. ¶ 25.


                                              4
   Case: 1:18-cv-05268 Document #: 66 Filed: 08/12/20 Page 5 of 16 PageID #:303




      After these episodes, on March 22, 2018, Taylor submitted a letter of

resignation, effective June 30, 2018. Am. Compl. ¶ 26. That, however, was not yet the

end of the story. On April 10, 2018, still a couple of months before Taylor’s designated

departure, Powell spoke with Taylor about two emails that Taylor had sent to Board

President Young. Id. ¶ 28. Powell had noticed that Young was referred to in the e-

mail address section with a name that Powell deemed disrespectful. Id. Taylor

explained that the reference was an inadvertent mistake resulting from her using her

personal email account, and she offered to apologize. Id. Later that day, Taylor spoke

with Young on the phone and apologized. Id. ¶ 29. She explained that she had felt

mistreated by Young in the past when Young cancelled Taylor’s arrangements to

attend a professional development conference and took away her District phone and

card. Id. Young appeared to accept the apology and made a comment suggesting that

she was interested in moving past the conflict. Id.

      Later that evening (still on April 10), Taylor arrived at a Board meeting to take

minutes. Am. Compl. ¶ 30. In a closed session of the meeting, and with no prior notice,

Taylor was questioned by several Board members about the emails. Id. As Taylor

attempted to explain herself, Board member Kenya Austin shouted at her, and Lett-

Foreman made disparaging faces behind her. Id. Taylor asked Lett-Foreman to leave

the room. Id. After Taylor finished apologizing, the Board asked Taylor to leave the

room. Id. After some time, Powell came out to tell Taylor that the Board had voted to

suspend Taylor without pay. Id. Board members Brown, Doss, Humphrey, Swain,

and Young all had voted to suspend her. Id. A few days later, Taylor received a letter




                                           5
   Case: 1:18-cv-05268 Document #: 66 Filed: 08/12/20 Page 6 of 16 PageID #:304




from Powell, dated April 12, 2018, explaining that Taylor’s employment would not be

“renewed” for the next school year. Id. ¶ 32.

       Taylor filed this lawsuit. In the Amended Complaint, she alleges that the

Defendants: (1) violated her freedom of speech by retaliating against her for speaking

out against the Board members’ misuse of public funds and about abusive behavior

toward employees; and (2) violated her procedural due process rights by failing to give

her a fair and objective hearing. After winning a motion to dismiss the original

complaint, the Defendants have moved to dismiss the Amended Complaint, too. Fed.

R. Civ. P. 12(b)(6); Defs.’ Mot. Dismiss Am. Compl.

                                II. Standard of Review

       Under Federal Rule of Civil Procedure 8(a)(2), a complaint generally need only

include “a short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a)(2). This short and plain statement must “give the

defendant fair notice of what the ... claim is and the grounds upon which it rests.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 545 (2007) (alteration in original) (cleaned

up).5 The Seventh Circuit has explained that this rule “reflects a liberal notice

pleading regime, which is intended to focus litigation on the merits of a claim rather

than on technicalities that might keep plaintiffs out of court.” Brooks v. Ross, 578

F.3d 574, 580 (7th Cir. 2009) (quoting Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514

(2002)) (cleaned up).



       5This opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).


                                              6
   Case: 1:18-cv-05268 Document #: 66 Filed: 08/12/20 Page 7 of 16 PageID #:305




      “A motion under Rule 12(b)(6) challenges the sufficiency of the complaint to

state a claim upon which relief may be granted.” Hallinan v. Fraternal Order of Police

of Chi. Lodge No. 7, 570 F.3d 811, 820 (7th Cir. 2009). “[A] complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.

at 570). These allegations “must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. The allegations that are entitled to the

assumption of truth are those that are factual, rather than mere legal conclusions.

Iqbal, 556 U.S. at 678-79.

                                     III. Analysis

                        A. Consideration of Policy Manual

      To begin, the parties dispute whether the evaluation of the dismissal motion

can take into account excerpts from the District’s employment-policy manual, which

the Defendants attached as an exhibit to their motion to dismiss. See Defs.’ Mot.

Dismiss Am. Compl., Exh. B, 2/20/18 Policy Manual. Ordinarily, consideration of a

motion to dismiss is cabined by the four corners of the targeted complaint. But a court

may consider an exhibit at the dismissal-motion stage when the exhibit meets one of

two requirements. First, if the complaint itself refers to the document and is central

to the plaintiff’s claims, then it is hardly fair to pretend that the document does not

exist when deciding the dismissal motion. Wright v. Associated Ins. Co. Inc., 29 F.3d

1244, 1248 (7th Cir. 1994). Second, if the exhibit is a matter of public record, then it

might be permissible to consider the exhibit. See Olson v. Champaign, Cty., 784 F.3d




                                            7
   Case: 1:18-cv-05268 Document #: 66 Filed: 08/12/20 Page 8 of 16 PageID #:306




1093, 1097 n.1 (7th Cir. 2015) (“As a general rule, we may take judicial notice of public

records not attached to the complaint in ruling on a motion to dismiss under Rule

12(b)(6).”)

       Here, the Defendants argue that the Amended Complaint refers to

employment policies in a way that is central to Taylor’s claim. R. 56, Defs.’ Reply Br.

at 5. But Taylor contends that she “neither included, nor referenced, the document

Defendants have attached to their Motion.” R. 54, Pl.’s Resp. Br. at 12-13. That is

true, but Taylor did directly refer to the District’s policies, and indeed specifically

referred to the Policy Manual: in support of the due-process claim, she alleged that

the Defendants’ actions were “in direct violation of the District’s own Policy Manual.”

Am. Comp. at 8 ¶ 35 (emphasis added).6 So the dismissal motion properly provides

excerpts from that very same manual in responding to the due-process claim.

                                   B. Due Process

       Moving on to the claims themselves, first up is the due-process claim. The Due

Process Clause of the Fourteenth Amendment prohibits states from “depriv[ing] any

person of life, liberty, or property, without due process of law.” U.S. Const. amend.

XIV, § 1. “To state a claim for a procedural due process violation, a plaintiff must

demonstrate (1) a cognizable property interest; (2) a deprivation of that property

interest; and (3) a denial of due process.” Forgue v. City of Chicago, 873 F.3d 962, 969

(7th Cir. 2017). At issue is whether Taylor sufficiently alleged a protectable property



       6The   Amended Complaint duplicated the numbering for Paragraphs 33 through 37.
When citing the Amended Complaint at a paragraph number within this range, this opinion
will also cite to the page containing the correct paragraph.


                                           8
   Case: 1:18-cv-05268 Document #: 66 Filed: 08/12/20 Page 9 of 16 PageID #:307




interest in her job as Executive Secretary to the Board. To survive a motion to

dismiss, Taylor must adequately allege that she had a legitimate claim of legal

entitlement in continuing her job. Board of Regents v. Roth, 408 U.S. 564, 577 (1972);

see also Forgue, 873 F.3d at 970.

      The Defendants argue that Taylor was an at-will employee and thus had no

protectable property interest in her position. Defs.’ Mot. Dismiss Am. Compl. at 10

(“Board Policy 5:270 makes clear that education support employees like Plaintiff are

at-will employees”). Because Taylor was employed in Illinois, we look to Illinois law

to determine whether she had a property interest in her employment. Am. Comp.

¶¶ 4-6; Moss v. Martin, 473 F.3d 694, 699 (7th Cir. 2007). At-will employees generally

lack a property interest in their continued employment. See Rujawitz v. Martin, 561

F.3d 685, 688-89 (7th Cir. 2009). Under Illinois law, to successfully plead a protected

property interest, an at-will employee must “show a specific ordinance, state law,

contract, or understanding limiting the ability of the state or state entity to discharge

[her].” Id at 688 (quoting Krecek v. Bd. of Police Comm'rs of La Grange Park, 646

N.E.2d 1314, 1318-19 (1995).

      Here, the allegations fall short of stating a protected property interest in

Taylor’s job. Indeed, the Amended Complaint does not allege that there is any state

law, local ordinance, or contract that restricts the District’s ability to terminate her

employment. Taylor does assert, however, that she was “deprived of procedural due

process when Defendants deprived her of a fair and objective hearing (to which she

was entitled, based on a mutually explicit understanding between her and the




                                           9
   Case: 1:18-cv-05268 Document #: 66 Filed: 08/12/20 Page 10 of 16 PageID #:308




District).” Am. Comp. at 8 ¶ 35. (emphasis added). But the “understanding” that she

refers to is an understanding that would allegedly entitle her to a hearing—not the

job. This is a crucial distinction: “a rule that merely provides procedures to be followed

does not include a substantive right if the procedures protect nothing more than

employment that can be terminated at will.” Manley v. Law, 889 F.3d 885, 893 (7th

Cir. 2018) (emphasis added) (cleaned up). So the alleged entitlement to a hearing does

nothing to satisfy the need to adequately allege entitlement in the job.

      Even still, Taylor argues that she should not be required to “prove” a property

interest at the motion to dismiss stage. Pl.’s Resp. Br. at 12. As far as it goes, that

point is right: the pleading stage does not require “proof.” But the complaint must at

least allege facts to support the assertion of a protected property interest. If she was

not an at-will employee, then she should have said so. For example, the Policy Manual

states that the Superintendent was authorized to grant exceptions to at-will

employment to certain non-licensed employees. See Defs.’ Mot. Dismiss Am. Compl

Exh. B, 2/20/18 Policy Manual at 2. (“The Superintendent is authorized to make

exceptions to employing nonlicensed employees at-will but shall maintain a record of

positions or employees who are not at-will.”). Or, if the property-interest claim is

premised on there being a mutually explicit understanding that Taylor was not an

at-will employee, then Taylor herself—as one-half of that understanding—should

have been able to allege the facts underlying that notion. But the Amended Complaint

is silent on those types of facts. Instead, Taylor simply alleges a legal conclusion—




                                           10
   Case: 1:18-cv-05268 Document #: 66 Filed: 08/12/20 Page 11 of 16 PageID #:309




that she “had a protectable property interest in maintaining her employment”—

without offering any factual allegations in support. Am. Comp. at 8 ¶ 33.

       Lastly, Taylor recycles (from the response to the first dismissal motion) the

argument that the Board’s use of the word “renewed” in the April 2018 termination

letter implied that she had a continued interest in her employment. See Am. Compl.

at ¶ 32; see also Pl.’s Resp. Br. at 11. But as this Court explained in the prior opinion,

the use of the word “renewed” by itself in a termination letter does not adequately

allege a protected property interest. See R. 48, Order on Prior Mot. Dismiss at 4, 10.

On this point, Taylor did not plead any new facts in the Amended Complaint. So,

although Taylor of course need not prove a property interest at this stage, she must

plead sufficient facts, and this she has failed to do. The due-process claim must be

dismissed, and having been dismissed once already, this time the dismissal is with

prejudice.7

                                  C. First Amendment

       The remaining claims are brought under the First Amendment. Broadly

stated, Taylor says she suffered retaliation for her complaints about two types of

official misconduct: (1) abusive behavior by Board member against employees; and

(2) the misuse of public funds by Board members. Taylor alleges that the Defendants

fired her in retaliation for her speech about those problems. “To establish a claim for



       7Because Taylor has not pled a protected property interest, the Court does not need to
address whether she received adequate procedures. As the prior opinion explained, if Taylor
had adequately pleaded a protected property interest, then the allegations on the lack of
notice and process would probably have been enough to survive the dismissal motion. See
Order on Prior Mot. Dismiss at 10 n.6.


                                             11
   Case: 1:18-cv-05268 Document #: 66 Filed: 08/12/20 Page 12 of 16 PageID #:310




retaliation in violation of the First Amendment, a public employee first must prove

that her speech is constitutionally protected.” Forgue, 873 F.3d at 966. For a public

employee’s speech to be protected under the First Amendment, the employee must

adequately allege (1) that she spoke as a citizen; and (2) addressed a matter of public

concern. Id.; Kubiak v. City of Chicago, 810 F.3d 476, 487 (7th Cir. 2016) (citing

Garcetti v. Ceballos, 547 U.S. 410, 418 (2006)). The Court addresses each of the claims

in turn.

                                 1. Abusive Behavior

      Although the Amended Complaint is primarily focused on allegations about

the misuse of public funds, Taylor also alleges that she was retaliated against for

complaining about the Board’s abusive behavior toward employees. See Am. Compl.

at 7 ¶¶ 33-37. In their motion to dismiss, the Defendants argue that Taylor’s speech

about the alleged abuse—which was conveyed in the September 2017 letter—was not

a matter of public concern and thus not constitutionally protected. Mot. Dismiss at 5-

7. Instead, the defense contends, the letter reflected Taylor’s private complaint about

her own grievances. Id.

      The Court agrees: as explained in the prior opinion, the content and form of

the September 2017 letter dictates the conclusion that it was only a private

complaint. R. 48 at 6-8. The letter almost exclusively complained about Taylor’s

personal interactions with Board members. See Defs.’ Mot. Dismiss Am. Compl., Exh.

A, 9/6/17 Letter. As the Court previously explained, there is a single mention of abuse

against “others,” id. at 1, as part of one clause of one sentence, and with zero specifics.




                                            12
   Case: 1:18-cv-05268 Document #: 66 Filed: 08/12/20 Page 13 of 16 PageID #:311




Order on Prior Mot. Dismiss at 7. What’s more, Taylor sent the letter to the HR

Director and asked for the letter to be placed in Taylor’s personnel file, saying only

that she would have to file a formal complaint if the misconduct continued.8 So the

format of the speech—a letter to her own personnel file with no public airing of it—

also weighs against deeming the letter to be a matter of public concern. Because

Taylor offers no new facts in the Amended Complaint to alter the prior holding, R. 48

at 6-8, this aspect of the First Amendment claim is again dismissed. Given the prior

dismissal and the unsuccessful attempt to fix it, this time the dismissal is with

prejudice.

                                   2. Public Funds

      Turning to the other aspect of the First Amendment claim, Taylor alleges that

she was retaliated against for voicing concerns about the misuse of public funds. The

Defendants offer a number of reasons why Taylor’s speech about the use of public

funds is not protected. The defense argues, among other things, that Taylor was

motivated by interpersonal conflict; she made no effort to communicate her concerns

to the public; and the content, form, and context of Taylor’s speech all point to a

personal grievance. See Defs.’ Mot. Dismiss at 7-8; see also Defs.’ Reply Br. at 2.

      To adequately allege that speech was constitutionally protected, a public

employee (like Taylor) must allege that she (1) spoke as a citizen and (2) addressed a

matter of public concern. Garcetti, 547 U.S. at 418. In this case, both parties recognize


      8The  copy of the letter attached as Exhibit A to Defendants’ Motion to Dismiss is
missing the second page where this language appeared, but a complete copy of the letter
appears on the record as Exhibit A to Defendants’ prior Motion to Dismiss. R. 28-1, Defs.’
First Mot. Dismiss, Exh. A, 9/6/17 Letter at 1-2.


                                           13
   Case: 1:18-cv-05268 Document #: 66 Filed: 08/12/20 Page 14 of 16 PageID #:312




the applicability of that test. But both sides only addressed the second element:

whether Taylor’s complaints about the misuse of public funds are a matter of public

concern. See Defs.’ Mot. Dismiss at 4; see also Defs.’ Reply Br. at 2-3; see Am. Compl.

at 7 ¶ 33 (“Plaintiff’s speech about Board members’ improper spending of public funds

… was speech of a private citizen on a matter of public concern.”)

      But what about the first element: was Taylor speaking as a member of the

general citizenry or, instead, pursuant to her official duties? Garcetti, 547 U.S. at 418.

The difference is crucial: “when public employees make statements pursuant to their

official duties, the employees are not speaking as citizens for First Amendment

purposes, and the Constitution does not insulate their communications from

employer discipline.” Id. at 421. In the Amended Complaint, Taylor alleges that “it

was Plaintiff’s job to monitor the Board’s budget.” Am. Compl. ¶ 18. (emphasis added).

If it was indeed Taylor’s job to monitor the budget—as she has alleged—then she was

speaking pursuant to her official duties and thus has no First Amendment claim

against her public employer. Garcetti, 547 U.S. at 421.

      This fundamental issue must be addressed. It is true that courts are generally

hesitant to raise certain issues on their own initiative. In United States v. Sineneng-

Smith, the Supreme Court recently reaffirmed the “principle of party presentation.”

140 S. Ct. 1575, 1579 (2020). “In both civil and criminal cases, in the first instance

and on appeal …, we rely on the parties to frame the issues for decision and assign to

courts the role of neutral arbiter of matters the parties present.” Id. at 1579 (cleaned

up). The principle, however, is not “ironclad.” Id. And raising Garcetti’s first element




                                           14
  Case: 1:18-cv-05268 Document #: 66 Filed: 08/12/20 Page 15 of 16 PageID #:313




in Taylor’s case is a far cry from what happened in Sineneng-Smith. In that case, the

Ninth Circuit on its own injected into the case—for the first time on appeal—a

constitutional challenge to a criminal statue on the basis of overbreadth. Id. at 1578.

The Ninth Circuit then invalidated the statute—across the board, as to all

defendants—on overbreadth grounds. Id.

      In contrast, here both sides have already acknowledged that Garcetti sets forth

the governing standard for First Amendment protection of public-employee speech.

Mot. Dismiss at 4; Am. Compl. at 7 ¶ 33 Also, this case is at the pleading stage, rather

than on appeal after a 12-day jury trial, which was the procedural posture in

Sineneng-Smith. See Sineneng-Smith, 140 S. Ct. at 1580. What’s more, the legal issue

at stake is confined to Taylor’s case at the district-court level; at most, this Court’s

decision will bind the parties in Taylor’s case and cannot possibly result in the

invalidation of a federal statute. And it is important to raise the issue now, because

resolving the issue now could avoid unnecessary discovery, summary judgment

practice, and even a jury trial. The worst-case scenario would be to waste a jury’s

time and resolve this on a Rule 50 motion in the middle or at the end of a jury trial.

Now is the time to address this element of Garcetti. “Judges… are not wallflowers or

potted plants.” Tagatz v. Marquette University, 861 F.2d 1040, 1045 (7th Cir. 1988).

      For these reasons, the Court orders the parties to file Position Papers on the

first element of Garcetti. The position papers are due simultaneously by August 28,

2020. For now, the misuse-of-funds aspect of the First Amendment claims remains

under advisement.




                                          15
  Case: 1:18-cv-05268 Document #: 66 Filed: 08/12/20 Page 16 of 16 PageID #:314




                                   IV. Conclusion

      The motion to dismiss is granted in part: the due-process claims are dismissed

with prejudice, as is the aspect of the First Amendment claims premised on the

complaints about abusive behavior. The Position Papers on the first element of

Garcetti based on the alleged misuse of funds are due by August 28, 2020. The status

hearing of August 14, 2020 is reset to September 11, 2020, at 8:30 a.m., but to track

the case only (no appearance is required, the case will not be called).

                                                     ENTERED:




                                                     Honorable Edmond E. Chang
                                                     United States District Judge

DATE: August 12, 2020




                                          16
